Order filed April 5, 2022




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-21-00728-CV
                                  ____________

                       CHARLES A. WATSON, Appellant

                                       V.

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                          Appellees

                                      and

    LANCE BREMER AND ALVAREZ, STAUFFER, BREMER, PLLC,
                         Appellants

                                       V.

                       CHARLES A. WATSON, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-28746-C

                                    ORDER

      Appellant has filed a second unopposed motion to extend time to file his
brief. The motion is granted. In accordance with our order of March 8, 2022,
setting a briefing schedule:
         • Watson’s brief as appellant is due April 25, 2022;
         • Attorneys’ brief as appellees and Attorneys’ brief as appellants
           is due May 25, 2022;
         • Watson’s reply brief as appellant, if any, and Watson’s brief as
           appellee is due June 14, 2022; and
         • Attorneys’ reply brief as appellants, if any, is due July 5, 2022.


                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.